DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12, 14-21 are presented for examination.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rozzi (US 6956580) in view of Josephus et al. KR20140066771A).
Considering claim 1, although Rozzi discloses substantial features of the claimed invention, Rozzi fails to particularly teach adjust a gamut profile of a visual output device to match the gamut profile of an image, which is disclosed by Josephus.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teaching of Rozzi to include adjust a gamut profile of a visual output device to match the gamut profile of an image, in the same conventional manner as taught by Josephus; in order to generate a high dynamic range image from a low dynamic range image and vice versa, and to compensate for changes in the color perception that result from changes in the brightness of the image areas.


5.	Claims 6-8, 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rozzi and Josephus in view of Ouderkirk et al. (US 20200132992).
As per claims 6-7, Rozzi and Josephus fail to disclose a viewable space (550, fig. 5) on the visual output device (500) presents at least two different 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teaching of Rozzi and Josephus to include a viewable space on the visual output device presents at least two different regions using two different gamut profiles, wherein one of the at least two different gamut profiles is the gamut profile of the image, in the same conventional manner as taught by Ouderkirk; so as to express images in different color spaces by using an LED light source, hence improving the viewing experience for the user. 
Regarding claim 8, Rozzi discloses substantial features of the claimed invention, Rozzi fails to particularly teach adjust a gamut profile of a visual output device to match the gamut profile of an image, which is disclosed by Josephus.
In particular, Josephus discloses receiving an image signal including an encoded image; and dynamic range processor automatically generate an output image by applying a dynamic range conversion (which may be done in gamut mapping) to the encoded image, including a transformation performed in response to a target display criterion that indicates the dynamic range of the display on which the encoded image is encoded. See abstract. Moreover, Josephus discloses performing tone mapping on the image pixels to match the video with the display characteristics (see paragraph 4 of the specification section of Josephus). As such, the Josephus reference obviously encompass the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teaching of Rozzi to include adjust a gamut profile of a visual output device to match the gamut profile of an image, in the same conventional manner as taught by Josephus; in order to generate a high dynamic range image from a low dynamic range image and vice versa, and to compensate for changes in the color perception that result from changes in the brightness of the image areas.
Rozzi and Josephus fail to teach a display device comprises a wide gamut mode comprises a plurality of different gamut profiles, which is disclosed by Ouderkirk. See paragraph 42.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Rozzi and Josephus to include a display device comprises a wide gamut mode comprises a plurality of different gamut profiles, in the same conventional manner as taught by Ouderkirk; so as to express large, stronger and more saturated color images in Adobe RGB color space by using an LED light source. 
Claims 10-11 are rejected under the same rationale as claims 6 and 7, respectively.
As per claim 15, Ouderkirk, as modified by Rozzi, discloses presenting the image on the display device according to the first gamut profile while also 
As per claim 16, Ouderkirk, as modified by Rozzi, discloses the image comprises a first part and a second part; the first part is associated with a first gamut profile; and the second part is associated with a second gamut profile., as depicted by fig. 5. See Ouderkirk’s paragraph 102.


Allowable Subject Matter
5.	Claims 2-5, 9, and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record fail to teach the visual output device of claim 1, wherein the indication of the specific gamut profile is a tag associated with a file describing the image to be presented on the visual output device (as recited in claims 2 and 9); the visual output device of claim 16, wherein the file describing the image identifies different image parts and what gamut profiles are associated with the different image parts (as recited in claim 17); wherein the processor is to: adjust a gamut profile for a first area of the visual output device associated with the first part of the image to the first gamut profile; and adjust a gamut profile for a second area of the visual output device associated with the second part of the image to the second gamut profile (as recited in claim 18); and the computer adjust a gamut profile of just an area of the display device to display the image..
	Claim 12, 14-15 and 19-20 are allowed because, while the applied prior art disclose substantial features of the claimed invention, the prior art of record fail to particularly teach: to switch from a second gamut profile to the first gamut profile, a processor of a computing device is able to receive, over a display data channel, an indication of a first gamut profile associated with an image to be presented on the display device, wherein the indication is a tag associated with the image; and at the display device, switch from a second gamut profile to the first gamut profile.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
03/07/2021